         Case 2:13-cr-00221-APG-CWH Document 279 Filed 06/05/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                Case No.: 2:13-cr-00221-APG-CWH

 4          Plaintiff                                       Order Setting Evidentiary Hearing

 5 v.

 6 ANTHONY JORDAN,

 7          Defendant

 8

 9          I previously ruled that I will conduct an evidentiary hearing on defendant Anthony

10 Jordan’s claim that his counsel was ineffective for misadvising him of the elements of aiding

11 and abetting an 18 U.S.C. § 924(c) offense. ECF No. 273. Based on the parties’ Joint Notice

12 (ECF No. 274), I will conduct the evidentiary hearing on October 9, 2020 at 9:30 a.m. in Las

13 Vegas Courtroom 6C.

14          Counsel are to coordinate with the Bureau of Prisons to have Mr. Jordan transported to

15 this district by September 11, 2020. That should allow sufficient time for any necessary

16 quarantine due to transportation (if that is still going on at that point) and for preparation with

17 counsel. The parties are to confirm witness availability on that date as well.

18          DATED this 5th day of June, 2020.

19                                                    ___________________________________
                                                      Andrew P. Gordon
20                                                    United States District Judge

21

22

23
